 



Exhibit 10.3

CARMIKE CINEMAS, INC.
2004 INCENTIVE STOCK PLAN
FORM OF STOCK GRANT CERTIFICATE

This Stock Grant Certificate evidences a Stock Grant made pursuant to the
Carmike Cinemas, Inc. 2004 Incentive Stock Plan (the “Plan”) of ___shares of
restricted Stock to [name] (the “Director”). This Stock Grant is granted
effective as of ___(the “Grant Date”).

     

  CARMIKE CINEMAS, INC.
 
   

  By:                                            

   

  Date:                                         

TERMS AND CONDITIONS

     § 1. Plan and Stock Grant Certificate. This Stock Grant is subject to all
of the terms and conditions set forth in this Stock Grant Certificate and in the
Plan. If a determination is made that any term or condition set forth in this
Stock Grant Certificate is inconsistent with the Plan, the Plan shall control.
All of the capitalized terms not otherwise defined in this Stock Grant
Certificate shall have the same meaning in this Stock Grant Certificate as in
the Plan. A copy of the Plan will be made available to Director upon written
request to the Chief Financial Officer of Carmike.

     § 2. Stockholder Status. Director shall have the right under this Stock
Grant to receive ordinary cash dividends on all of the shares of Stock subject
to this Stock Grant and to vote such shares until Director’s right to such
shares is forfeited or becomes nonforfeitable. If Director forfeits his shares
under § 3, Director shall at the same time forfeit Director’s right to vote such
shares and to receive ordinary cash dividends paid with respect to such shares.
Any extraordinary cash dividends and any Stock dividends or other distributions
of property made with respect to shares that remain subject to forfeiture under
§ 3 shall be held by Carmike, and Director’s rights to receive such dividends or
other property shall be forfeited or shall be nonforfeitable at the same time
the shares of Stock with respect to which the dividends or other property are
attributable are forfeited or become nonforfeitable. Except for the rights to
receive ordinary cash dividends and vote the shares of Stock subject to this
Stock Grant which are described in this § 2, Director shall have no rights as a
stockholder with respect to such shares of Stock until Director’s interest in
such shares has become nonforfeitable.

     § 3. Vesting and Forfeiture.



  (a)   Vesting. Subject to § 3(b), Director’s interest in the Stock subject to
this Stock Grant shall become nonforfeitable as of ___. If Director dies or
becomes disabled before ___, his or her interest in the

 



--------------------------------------------------------------------------------



 



      Stock subject to this Stock Grant shall become nonforfeitable as of the
date of his or her death or disability. For purposes of this Stock Grant
Certificate, Director will be deemed to be disabled if he or she is “disabled”
as such term is defined in Code § 409A(a)(2)(C).     (b)   Forfeiture. If
Director’s status as a Director of Carmike terminates for any reason other than
for death or disability before his or her interest in the shares of Stock
subject to this Stock Grant have become nonforfeitable under § 3(a), then he or
she shall forfeit all of the shares of Stock subject to this Stock Grant.

     § 4. Stock Certificates. Carmike shall issue a stock certificate for the
shares of Stock subject to this Stock Grant in the name of Director upon
Director’s execution of the irrevocable stock power in favor of Carmike attached
as Exhibit A. The Chief Financial Officer of Carmike shall hold such stock
certificate representing such shares and any distributions made with respect to
such shares (other than ordinary cash dividends) until such time as the
Director’s interest in such shares have become nonforfeitable or have been
forfeited. As soon as practicable after the date as of which his or her interest
in any shares becomes nonforfeitable under § 3(a), Carmike shall issue to
Director a stock certificate reflecting the shares in which his or her interest
has become nonforfeitable on such date (together with any distributions made
with respect to the shares that have been held by Carmike). If shares are
forfeited, the shares (together with any distributions made with respect to the
shares that have been held by Carmike) automatically shall revert back to
Carmike.

     § 5. Nontransferable. No rights granted under this Stock Grant Certificate
shall be transferable by Director.

     § 6. Other Laws. Carmike shall have the right to refuse to transfer shares
of Stock subject to this Stock Grant to Director if Carmike acting in its
absolute discretion determines that the transfer of such shares is (in the
opinion of Carmike’s legal counsel) likely to violate any applicable law or
regulation.

     § 7. No Right to Continue Service. Neither the Plan, this Stock Grant
Certificate, nor any related material shall give Director the right to continue
in the service of Carmike.

     § 8. Governing Law. The Plan and this Stock Grant Certificate shall be
governed by the laws of the State of Delaware.

     § 9. Binding Effect. This Stock Grant Certificate shall be binding upon
Carmike and Director and their respective heirs, executors, administrators and
successors.

     § 10. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock Grant Certificate shall be to sections of this Stock
Grant Certificate unless otherwise expressly stated as part of such reference.

 



--------------------------------------------------------------------------------



 



Exhibit A

Irrevocable Stock Power

     As a condition to the issuance to the undersigned of a stock certificate
for the ___ shares of Stock which were granted to the undersigned as a Stock
Grant under the Carmike Cinemas, Inc. 2004 Incentive Stock Plan in the Stock
Grant Certificate effective as of ___, the undersigned hereby executes this
Irrevocable Stock Power in order to sell, assign and transfer to Carmike
Cinemas, Inc. the shares of Stock subject to such Stock Grant for purposes of
effecting any forfeiture called for under § 3(b) of the Stock Grant Certificate
and does hereby irrevocably give Carmike Cinemas, Inc. the power (without any
further action on the part of the undersigned) to transfer such shares of Stock
on its books and records back to Carmike Cinemas, Inc. to effect any such
forfeiture. This Irrevocable Stock Power shall expire automatically with respect
to the shares of Stock on the date such shares of Stock are no longer subject to
forfeiture under § 3(b) of such Stock Grant Certificate.

     

   

  Name:
 
   

   

  [Date]

 